Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 and 10/1/2021  was filed after the mailing date of the Notice of Allowance on 2/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-14 are allowed.



The Applicant argument(s) regarding ” wherein the hashing function is transparent to an off-chain verifier system that receives a value corresponding to the hash from the system such that the off-chain verifier system is unable to determine whether the received value is the secured representation of the distributed ledger address or the hash of the distributed ledger transaction ID using the secured representation of the distributed ledger address” is persuasive. Reply filed on 2/2/2021 Page 8.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is A Taxonomy of Blockchain-Based Systems for Architecture Design to Xu which discloses an on-chain and off-chain storage and determining whether the need for multiple blockchains and also verifier of the blockchain see Page 246 2) Verifier & Fig. 1. However, Xu does not disclose ” wherein the hashing function is transparent to an off-chain verifier system that receives a value corresponding to the hash from the system such that the off-chain verifier system is unable to determine whether the received value is the secured representation of the distributed ledger address or the hash of the distributed ledger transaction ID using the secured representation of the distributed ledger address”



	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov